Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 02/16/2022 for Application No. 17/329,284. By the amendment, claims 8-15 are pending with claims 12 being amended and newly claim 15 being added. Claims 1-7 remain canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hart on March 3, 2022.
The application has been amended as follows: 
Claim 15 is replaced with - -The drive control apparatus according to claim 12, wherein the timings for locking the differential rotation between the right wheel and the left wheel by the differential lock device are thresholds.- -.Page 5 of 7

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claims 8-11, the reasons for indication of allowable subject matter of these claims are discussed in the prior office action.
Regarding claim 12, the prior art of record fails to disclose or render obvious a drive control apparatus in a vehicle having the combination features and arrangement recited in the claim, particularly “wherein timings for locking the differential rotation between the right wheel and the left wheel by the differential lock device are different between the two wheel drive state and the four wheel drive state”.

Claims 13-15 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 02/16/2022 has been entered. Applicant’s amendments have overcome the rejection of claims 12-13 being rejected under 35 U.S.C §102(a)(1) by Ogawa and claim 14 being rejected under 35 U.S.C §103 over Ogawa indicated in the prior office action.

Response to Arguments
Applicant’s arguments on pages 6 and 7 of the Remarks, filed 02/16/2022, with respect claims 12-13 being rejected under 35 U.S.C § 102(a)(1) by Ogawa and claim 14 being rejected under 35 U.S.C §103 over Ogawa indicated in the prior office action have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a pUSPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659